Mr. Chief Justice Lawrence delivered the opinion of the Court: This was an action by the endorsee of a promissory note against the maker. The defendant pleaded specially that the note, which was payable on its face to M. Beaver & Co. was given for a debt due Beaver only, for work done by him; that it belonged solely to said Beaver, and that when it was given a written agreement was, at the same time, entered into between the defendant and said Beaver, by which the defendant was to furnish to said Beaver a certain house, at a stipulated' rent of eight dollars per month, and said Beaver was to satisfy the note with the accruing rent. The plea further avers that the defendant had furnished the house to Beaver at the time and place named, and was still ready to furnish the same. The plea further averred the note was assigned to plaintiff after it became due. A demurrer was sustained to this plea, and judgment having been entered on the demurrer, the defendant brings up the record. We do not concur in the objections taken to this plea. The note, and the written agreement as to the mode in which it should be payable, having been executed together, are to be construed as one agreement, and the plea shows performance, or readiness to perform, on the part of the defendant. It is said the note was payable to Beaver & Co. and the plea sets •up an agreement made Avith Beaver alone. But the plea avers the consideration for the note moAred solely from Beaver, and that the note belonged solely to him. Even then if the name “ Beaver & Co.” used in the note indicated a firm consisting of Beaver and some other person, yet, if a suit had been brought - in the name of such firm as payee, the firm would have been bound by the agreement, and its assignee, after maturity, is equally bound. The judgment is reversed and the cause remanded. Judgment reversed.